Lumpkin, C. J.
The only point involved in this ease, is, whether an appeal lies from the monthly sessions of the County Court to the Superior Court? We think not. The word appeal is used but once, and that in the 12th Section of the Act or*232ganizing the County Court, and the whole Section applies only to the semi-annual sessions of that Court. Acts 1865-6, page 66.
In the semi-annual session, cases are commenced, served and tried as in the Superior Courts; but in the monthly sessions, as in the Justice’s Courts. See. 24, page 68.
The trials of claims and attachments in the monthly sessions, shall be the same as in Justice’s Courts; but in the semi-annual sessions, the same as in the Superior Courts. Sections 32-3. There is no appeal allowed from Justice’s Courts to the Superior .Courts.
Can there be any reason assigned for allowing an appeal from a verdict of a jury at the monthly sessions, where a suit is brought in the ordinary way, and not allowing it in a claim case or attachment ?
The whole Act shows that it was the intention of the Legislature to facilitate the collection of small debts; but if appeals are to be allowed on every $5 note or account, expense and delay will be greatly increased.
Judgment affirmed.